Exhibit 10.1

 

AMENDMENT NO. 2 TO DEBENTURE

 

This Amendment No. 2 to Debenture (this “Amendment”) dated this 21st day of
August, 2020, by and among Bespoke Extracts, Inc., a Nevada corporation (the
“Company”) and The Vantage Group Ltd., a Delaware corporation (the “Holder”).

 

WHEREAS, the Holder is the holder of an outstanding original issue discount
convertible debenture of the Company, dated December 24, 2019, as amended by
Amendment No. 1 thereto, dated May 28, 2020 (as amended, the “Debenture”);

 

WHEREAS, the Company and the Holder desire to amend the Debenture as more
particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. The Maturity Date of the Debenture is hereby amended to be November 30, 2020.
For the avoidance of doubt, no default will be deemed to have occurred, and no
default interest will be deemed to have accrued or be owed, since the original
issuance of the Debenture to the date of this Amendment.

 

2. Except as modified herein, the terms of the Debenture shall remain in full
force and effect.

 

3. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile or
email shall constitute an original.

 

[Signature Page Follows]

 









 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

BESPOKE EXTRACTS, INC.

 

By: /s/ Danil Pollack   Name:  Danil Pollack   Title: Chief Executive Officer  

 

THE VANTAGE GROUP LTD.

 

By: /s/ Lyle Hauser   Name:  Lyle Hauser   Title: Chief Executive Officer  

 

 

 



 

 

 

 

 

 